Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered January 5, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to law enforcement authorities and physical evidence.
Ordered that the judgment is affirmed.
The hearing court did not err in concluding that under the totality of the circumstances the defendant knowingly and voluntarily waived his Miranda rights, as the defendant was read his rights, stated that he understood them, and then began freely answering questions (see, North Carolina v Butler, 441 US 369; People v Harris, 79 AD2d 615; People v Baez, 79 AD2d 608). This conclusion is buttressed by the testimony of the Assistant District Attorney who took one of the defendant’s statements that the defendant stated that Officer Hasell had previously advised him of his rights and that the defendant had agreed to talk to the officer.
*607The record establishes that the defendant’s guilty plea was entered knowingly and voluntarily, with an understanding of the consequences and with advice of counsel (see, People v Jones, 109 AD2d 893; People v Yarrish, 107 AD2d 836; People v Santiago, 100 AD2d 857). Thus, it cannot be said that the court abused its discretion in denying the defendant’s motion to withdraw his guilty plea.
We have considered the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.